UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.
DEMETRIUS RENARD JONES, a/k/a                     No. 03-4763
Derrick Johnson, a/k/a Demetrius
Holmes, a/k/a Pookie Jones, a/k/a
Joe Rogers,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
              Samuel G. Wilson, Chief District Judge.
                            (CR-02-86)

                       Submitted: March 10, 2004

                        Decided: April 6, 2004

Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Michael T. Hemenway, Charlottesville, Virginia, for Appellant.
John L. Brownlee, United States Attorney, Ray B. Fitzgerald, Jr.,
Assistant United States Attorney, Charlottesville, Virginia, for Appel-
lee.
2                       UNITED STATES v. JONES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM :

   Demetrius Renard Jones appeals from the judgment of the district
court convicting him, upon a guilty plea, of possession with intent to
distribute ecstasy and cocaine base in violation of 21 U.S.C. § 841
(2000). Finding no error, we affirm.

   Jones’ sole claim on appeal is that the district court erred in deny-
ing his motion to suppress. We review the factual findings underlying
the grant or denial of a motion to suppress for clear error, while
reviewing the legal determinations de novo. United States v. Jones,
356 F.3d 529, 533 (4th Cir. 2004).

   Jones claims that there was insufficient probable cause to support
a search of the engine compartment of his automobile. We disagree.
Deputies of the Frederick County Sheriff’s Office received informa-
tion from an identified informant accurately providing the make,
color, and ownership of the vehicle driven by Jones. The informant
also predicted the vehicle’s location at a particular time. Finally, the
informant correctly advised the deputies that Jones was wanted by the
state of New Jersey on an outstanding escape warrant. Because this
information was independently corroborated, we conclude the search
was supported by probable cause. See Illinois v. Gates, 462 U.S. 213,
244-45 (1983); United States v. Ross, 456 U.S. 798, 809 (1982). Thus,
the warrantless search was permissible under the automobile excep-
tion to the Fourth Amendment. See United States v. Brookins, 345
F.3d 231, 236-38 (4th Cir. 2003).

  Accordingly, we affirm Jones’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED